
	
		I
		111th CONGRESS
		1st Session
		H. R. 1903
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Cantor (for
			 himself, Mr. Lee of New York,
			 Mr. Dreier,
			 Mrs. Biggert,
			 Mr. Brady of Texas,
			 Mr. McCarthy of California,
			 Mr. Cassidy,
			 Mr. Campbell,
			 Mrs. Bono Mack,
			 Mr. Paulsen, and
			 Mr. Boustany) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Financial Services and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide incentives for the residential housing
		  market.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Responsible Homeowners Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Stopping mortgage fraud.
					Sec. 3. Tax credit for mortgage refinancing.
					Sec. 4. Tax incentives for voluntary mortgage
				modifications.
					Sec. 5. Servicer safe harbor for mortgage loan
				modifications.
					Sec. 6. Credit for certain home purchases.
					Sec. 7. Certain gains on single-family residential rental
				property excluded from gross income.
				
			2.Stopping mortgage
			 fraud
			(a)Priority of
			 effortsThe Secretary of
			 Housing and Urban Development, the Assistant Secretary for Housing—Federal
			 Housing Commissioner of the Department of Housing and Urban Development, and
			 the Director of the Federal Housing Finance Agency, shall give increased
			 priority to efforts and activities to detect, identify, reduce, and report
			 fraud in residential mortgage lending, including in the marketing, offering,
			 origination, underwriting, servicing, and refinancing of residential mortgages,
			 and in all other aspects of residential mortgage lending. Such efforts and
			 activities shall include increasing the number of personnel assigned
			 specifically to mortgage fraud detection.
			(b)Authorization of
			 appropriationsFor fiscal
			 years 2009, 2010, 2011, 2012, and 2013, there are authorized to be appropriated
			 to the Attorney General a total of—
				(1)$31,250,000 to
			 support the employment of 30 additional agents of the Federal Bureau of
			 Investigation and 2 additional dedicated prosecutors at the Department of
			 Justice to coordinate prosecution of mortgage fraud efforts with the offices of
			 the United States Attorneys; and
				(2)$750,000 to
			 support the operations of interagency task forces of the Federal Bureau of
			 Investigation in the areas with the 15 highest concentrations of mortgage
			 fraud.
				3.Tax credit for
			 mortgage refinancing
			(a)Allowance of
			 creditSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:
				
					25E.Credit for
				mortgage refinancing
						(a)Allowance of
				creditIn the case of an
				individual who completes a refinancing of a qualified residential mortgage
				during the taxable year, there shall be allowed as a credit against the tax
				imposed by this subtitle for such taxable year an amount equal to
				$5,000.
						(b)DefinitionsFor
				purposes of this section—
							(1)Qualified
				residential mortgageThe term qualified residential
				mortgage means indebtedness which is secured by the taxpayer’s principal
				residence (within the meaning of section 121). Such term shall not include any
				indebtedness which is secured by a residence which is located outside the
				United States.
							(2)RefinancingThe
				term refinancing means a qualified residential mortgage any
				portion of the proceeds of which are used to satisfy the taxpayer’s entire
				obligation under another qualified residential mortgage.
							(c)Coordination
				with home buyer creditsNo credit shall be allowed under this
				section for any taxable year if the taxpayer is allowed a credit under section
				25F, 36, or 1400C for such taxable year or any prior taxable year. No credit
				shall be allowed under sections 25F, 36, or 1400C for any taxable year if the
				taxpayer is allowed a credit under this subsection (a) for any prior taxable
				year.
						(d)Exception for
				nonresident alien individualsNo credit shall be allowed under subsection
				(a) to any taxpayer if such taxpayer is a nonresident alien individual.
						(e)ElectionA taxpayer may elect to have subsection (a) not apply for any taxable
				year.
						(f)TerminationThis
				section shall not apply to any refinancing completed after June 30,
				2010.
						.
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					
						Sec. 25E. Credit for mortgage
				refinancing.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 refinancings completed after the date of the enactment of this Act, in taxable
			 years ending after such date.
			4.Tax incentives
			 for voluntary mortgage modifications
			(a)Exclusion of
			 qualified appreciation payments
				(1)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139C the following
			 new section:
					
						139D.Mortgage
				modification income
							(a)In
				generalIn the case of a
				lender who enters into a qualified mortgage workout with a borrower, gross
				income shall not include any qualified appreciation payment made pursuant to
				such workout.
							(b)Qualified
				mortgage workoutFor purposes of this section, the term
				qualified mortgage workout means legally binding modifications to
				a qualified mortgage which provide for each of the following:
								(1)Monthly payments
				under the mortgage which do not exceed 38 percent of the gross monthly income
				of the borrower.
								(2)Such modifications
				shall achieve the requirement of paragraph (1) by means of one or more of the
				following:
									(A)A reduction in the
				interest rate of the loan.
									(B)An extension of
				the term of the loan (but not greater than 40 years).
									(C)A reduction in the
				principal amount of the loan.
									(3)Provides the
				lender with a right to a payment of a share of any appreciation in the value of
				the residence which secures the loan upon the disposition of the residence by
				the borrower.
								(c)Other
				definitions and special ruleFor purposes of this section—
								(1)Qualified
				mortgageThe term qualified mortgage means
				indebtedness—
									(A)which is secured
				by a principal residence (within the meaning of section 121) which is located
				in the United States, and
									(B)which fails to
				meet the requirement of subsection (b)(1).
									(2)Qualified
				appreciation paymentThe term qualified appreciation
				payment means the payment described in subsection (b)(4).
								(3)Treatment of
				refinancingsA refinancing of a qualified mortgage shall be
				treated in the same manner as a modification to such mortgage.
								(d)TerminationSubsection
				(a) shall not apply to any qualified mortgage workout which becomes legally
				binding after June 30,
				2010.
							.
				(2)Conforming
			 amendmentThe table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 139C the following new
			 item:
					
						
							Sec. 139D. Mortgage modification
				income.
						
						.
				(b)Exclusion of
			 debt cancelled pursuant to a qualified mortgage workout
				(1)In
			 generalParagraph (1) of section 108(a) of such Code is amended
			 by striking or at the end of the subparagraph (D), by striking
			 the period at the end of subparagraph (E) and inserting , or,
			 and by adding at the end the following new subparagraph:
					
						(F)the indebtedness is a qualified mortgage
				(as defined in section 139D(c)(1)) and is discharged in connection with a
				qualified mortgage workout to which section 139D(a)
				applies.
						.
				(2)Basis
			 reductionSubsection (h) of section 108 of such Code is
			 amended—
					(A)by striking
			 subsection (a)(1)(E) in paragraph (1) and inserting
			 subparagraph (E) or (F) of subsection (a)(1), and
					(B)by striking
			 qualified in the heading of such
			 subsection.
					(3)Coordination of
			 exclusionsParagraph (2) of
			 section 108(a) of such Code is amended—
					(A)by striking and (E) in
			 subparagraph (A) and inserting (E), and (F), and
					(B)by adding at the
			 end the following new subparagraph:
						
							(D)Mortgage workout
				exclusion takes precedence unless elected otherwiseSubparagraphs (B) and (E) shall not apply
				to a discharge to which paragraph (1)(F) applies unless the taxpayer elects to
				have paragraph (1)(F) not
				apply.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to qualified
			 mortgage workouts (within the meaning of section 139D of the Internal Revenue
			 Code of 1986, as added by this section) which become legally binding after the
			 date of the enactment of this Act.
			5.Servicer safe harbor
			 for mortgage loan modifications
			(a)Safe
			 harbor
				(1)Loan
			 modifications and workout plansNotwithstanding any other
			 provision of law, and notwithstanding any investment contract between a
			 servicer and a securitization vehicle or investor, a servicer that acts
			 consistent with the duty set forth in section 129A(a) of Truth in Lending Act
			 (15 U.S.C. 1639a) shall not be liable for entering into a loan modification,
			 workout, or other loss mitigation plan, including, but not limited to,
			 disposition, including any modification or refinancing undertaken pursuant to
			 standard loan modification, sale, or disposition guidelines issued by the
			 Secretary of the Treasury or his designee under the Emergency Economic
			 Stabilization Act of 2008, with respect to any such mortgage that meets all of
			 the criteria set forth in paragraph (2)(B) to—
					(A)any person, based
			 on that person’s ownership of a residential mortgage loan or any interest in a
			 pool of residential mortgage loans or in securities that distribute payments
			 out of the principal, interest and other payments in loans on the pool;
					(B)any person who is
			 obligated pursuant to a derivatives instrument to make payments determined in
			 reference to any loan or any interest referred to in subparagraph (A);
			 or
					(C)any person that
			 insures any loan or any interest referred to in subparagraph (A) under any law
			 or regulation of the United States or any law or regulation of any State or
			 political subdivision of any State.
					(2)Ability to
			 modify mortgages
					(A)AbilityNotwithstanding
			 any other provision of law, and notwithstanding any investment contract between
			 a servicer and a securitization vehicle or investor, a servicer—
						(i)shall not be
			 limited in the ability to modify mortgages, the number of mortgages that can be
			 modified, the frequency of loan modifications, or the range of permissible
			 modifications; and
						(ii)shall not be
			 obligated to repurchase loans from or otherwise make payments to the
			 securitization vehicle on account of a modification, workout, or other loss
			 mitigation plan for a residential mortgage or a class of residential mortgages
			 that constitute a part or all of the mortgages in the securitization
			 vehicle,
						if any
			 mortgage so modified meets all of the criteria set forth in subparagraph
			 (B).(B)CriteriaThe
			 criteria under this subparagraph with respect to a mortgage are as
			 follows:
						(i)Default on the
			 payment of such mortgage has occurred or is reasonably foreseeable.
						(ii)The
			 property securing such mortgage is occupied by the mortgagor of such
			 mortgage.
						(iii)The servicer
			 reasonably and in good faith believes that the anticipated recovery on the
			 principal outstanding obligation of the mortgage under the particular
			 modification or workout plan or other loss mitigation action will exceed, on a
			 net present value basis, the anticipated recovery on the principal outstanding
			 obligation of the mortgage to be realized through foreclosure.
						(3)ApplicabilityThis
			 subsection shall apply only with respect to modifications, workouts, and other
			 loss mitigation plans initiated before January 1, 2012.
				(b)ReportingEach
			 servicer that engages in loan modifications or workout plans subject to the
			 safe harbor in subsection (a) shall report to the Secretary on a regular basis
			 regarding the extent, scope and results of the servicer’s modification
			 activities. The Secretary shall prescribe regulations specifying the form,
			 content, and timing of such reports.
			(c)Legal
			 costsIf an unsuccessful action is brought against a servicer by
			 any person described in subparagraph (A), (B), or (C) of subsection (a)(1),
			 such person shall bear any actual legal costs of the servicer, including
			 reasonable attorney fees and expert witness fees, incurred in good faith in
			 such action, as determined by the court.
			(d)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				(2)Securitization
			 vehicleThe term securitization vehicle means a
			 trust, corporation, partnership, limited liability entity, special purpose
			 entity, or other structure that—
					(A)is the issuer, or
			 is created by the issuer, of mortgage pass-through certificates, participation
			 certificates, mortgage-backed securities, or other similar securities backed by
			 a pool of assets that includes residential mortgage loans; and
					(B)holds such
			 mortgages.
					6.Credit for certain
			 home purchases
			(a)Allowance of
			 creditSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986, as amended by this Act, is amended by inserting
			 after section 25E the following new section:
				
					25F.Credit for
				certain home purchases
						(a)Allowance of
				creditIn the case of an
				individual who makes an eligible purchase during the taxable year, there shall
				be allowed as a credit against the tax imposed by this subtitle for such
				taxable year an amount equal to so much of the purchase price of the residence
				as does not exceed $15,000.
						(b)Downpayment
				requirementNo credit shall
				be allowed under subsection (a) to any taxpayer with respect to the purchase of
				any residence unless such taxpayer makes a downpayment of not less 5 percent of
				the purchase price of such residence.
						(c)DefinitionsFor
				purposes of this section—
							(1)Eligible
				purchaseThe term eligible purchase means the
				purchase of a residence for the taxpayer if—
								(A)such residence is
				located in the United States,
								(B)the construction
				of such residence began before 2009, and
								(C)such purchase is
				made by the taxpayer before July 1, 2010.
								(2)Other
				definitionsThe terms purchase and purchase
				price have the respective meanings given such terms by section
				26(c).
							(d)ExceptionsNo credit shall be allowed under subsection
				(a) to any taxpayer for any taxable year with respect to the purchase of a
				residence if—
							(1)credit under
				section 36 (relating to first-time homebuyer credit) or 1400C (relating to
				first-time homebuyer in the District of Columbia) is allowed to the taxpayer
				(or the taxpayer's spouse) for such taxable year or any prior taxable
				year,
							(2)the residence is
				financed by the proceeds of a qualified mortgage issue the interest on which is
				exempt from tax under section 103,
							(3)the taxpayer is a
				nonresident alien individual, or
							(4)the taxpayer
				disposes of such residence (or such residence ceases to be a residence of the
				taxpayer (or, if married, the taxpayer’s spouse)) before the close of such
				taxable year.
							(e)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year shall not exceed the excess of—
							(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
							(2)the sum of the
				credits allowable under this subpart (other than this section and section 25D)
				for the taxable year.
							(f)Carryforwards of
				unused credit
							(1)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable
				year to which section 26(a)(2) applies, if the credit allowable under
				subsection (a) for any taxable year exceeds the limitation imposed by section
				26(a)(2) for such taxable year reduced by the sum of the credits allowable
				under this subpart (other than this section and sections 25D and 1400C), such
				excess shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such taxable year.
							(2)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) for any taxable
				year exceeds the limitation imposed by subsection (e) for such taxable year,
				such excess shall be carried to the succeeding taxable year and added to the
				credit allowable under subsection (a) for such taxable year.
							(3)LimitationNo
				credit may be carried forward under this subsection to any taxable year
				following the third taxable year after the taxable year in which the credit
				arose. For purposes of the preceding sentence, credits shall be treated as used
				on a first-in first-out basis.
							(g)Other rules To
				apply
							(1)Related
				personsRules similar to the
				rules of section 26(c)(5) shall apply for purposes of this section.
							(2)Married
				individuals filing separate returns, etcRules similar to the
				rules of subparagraphs (B) and (C) of section 26(b)(1) shall apply for purposes
				of this section.
							(3)ReportingRules
				similar to the rules of section 26(e) shall apply for purposes of this
				section.
							(h)Recapture of
				creditRules similar to the rules of section 26(f) shall apply
				for purposes of this section, except that—
							(1)paragraph (1)
				thereof shall be applied by substituting 331/3
				percent for 62/3 percent,
				and
							(2)paragraph (7)
				thereof shall be applied by substituting 3 years for 15
				years.
							.
			(b)Conforming
			 amendments
				(1)(A)Section 23(b)(4)(B) of such Code is amended
			 by striking section 25D inserting sections 25D and
			 25F.
					(B)Section 24(b)(3)(B) of such Code is
			 amended by inserting 25F, after 25D,.
					(C)Section 25(e)(1)(C)(ii) of such Code is
			 amended by inserting 25F, after 25D,.
					(D)Section 25B(g)(2) of such Code is amended
			 by inserting 25F, after 25D,.
					(E)Section 26(a)(1) of such Code is amended by
			 inserting 25F, after 25D,.
					(F)Section 30(c)(2)(B)(ii) of such Code is
			 amended by inserting 25F, after 25D,.
					(G)Section 30B(g)(2)(B)(ii) of such Code is
			 amended by inserting 25F, after 25D,.
					(H)Section 30D(c)(2)(B)(ii) of such Code is
			 amended by striking and 25D and inserting , 25D, and
			 25F.
					(I)Section 904(i) of such Code is amended by
			 inserting 25F, after 25B,.
					(2)Paragraph (1) of
			 section 23(c) of such Code is amended by inserting , 25F, after
			 25D,.
				(3)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code, as
			 amended by this Act, is amended by inserting after the item relating to section
			 25E the following new item:
					
						
							Sec. 25F. Credit for certain home
				purchases.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased after the date of the enactment of this Act, in taxable
			 years ending after such date.
			7.Certain gains on
			 single-family residential rental property excluded from gross income
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986, as amended by
			 this Act, is amended by inserting after section 139D the following new
			 section:
				
					139E.Certain gains
				on single-family residential rental property
						(a)In
				generalGross income shall
				not include any gain from the sale or exchange of a qualified single-family
				residential rental property.
						(b)LimitationThe
				amount of gain excluded from gross income under subsection (a) with respect to
				any sale or exchange shall not exceed $250,000.
						(c)Qualified
				single-family residential rental propertyFor purposes of this
				section—
							(1)In
				generalThe term qualified property means any real
				property located in the United States which—
								(A)was acquired by
				the taxpayer by purchase (as defined in section 179(d)(2)) during the period
				beginning on the date of the enactment of this section and ending on June 30,
				2010,
								(B)was held by the
				taxpayer for 2 years or more, and
								(C)was rented as a
				single dwelling unit on a regular basis during 2 of the taxable years in the 5
				taxable year period ending with the taxable year in which the property was sold
				or exchanged.
								(2)Regular
				basisFor purposes of paragraph (1)(C), property shall not be
				treated as rented on a regular basis during any taxable year unless—
								(A)such property is
				rented on the basis of months or longer periods, and
								(B)such property is
				rented for not less than 6 months of such year.
								(d)Exception for
				nonresident alien individualsNo credit shall be allowed under subsection
				(a) to any taxpayer if such taxpayer is a nonresident alien
				individual.
						.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code, as amended by this Act, is amended by inserting after
			 the item relating to section 139D the following new item:
				
					
						Sec. 139E. Certain gains on single-family residential rental
				property.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 acquired after the date of the enactment of this Act.
			
